Citation Nr: 0315365	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-21 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
patellafemoral syndrome, left knee.

2.  Entitlement to an evaluation in excess of 30 percent for 
patellafemoral syndrome, right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1988 to March 1991.  
Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

The issues before the Board include whether the veteran is 
entitled to increased evaluations for patellafemoral syndrome 
of the left and right knees.  In a rating decision dated July 
2000, the RO continued the 20 percent evaluations assigned 
the veteran's knee disabilities, and thereafter, the veteran 
appealed the RO's decision.  In a rating decision dated 
October 2001, the RO increased the evaluations assigned the 
veteran's knee disabilities to 30 percent.

During the pendency of the appeal, specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA, in part, redefines the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
The law was made applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment of the VCAA, and which were not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West 2002).  Further, during the pendency of 
this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in a letter dated April 
2001 and a supplemental statement of the case issued in 
October 2001, the RO notified the veteran of the change in 
the law and indicated that it was developing and would 
reconsider her claims pursuant to that law.  In its letter, 
the RO essentially complied with the recent case of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (in which it 
was held that the provision of 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter).  The RO 
requested the veteran to submit additional evidence within 60 
days, but also indicated that all evidence received within 
the year would be considered in support of the veteran's 
claims.  

Although VA has satisfied its duty to notify the veteran of 
the evidence needed to substantiate her claims, it has not 
yet complied with the VCAA's duty to assist requirements.  
These requirements include providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103(A) (West 2002).  In this case, as 
explained below, an examination is necessary as there is 
insufficient medical evidence of record to decide the 
veteran's claims for increased evaluations.  

The RO last afforded the veteran a VA examination of her 
service-connected knees in March 2001.  Since then, the 
veteran has asserted that her knee disabilities have worsened 
and now preclude her from working.  Her representative has 
requested VA to afford the veteran a new examination, during 
which an examiner can examine the veteran pursuant to DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board agrees 
that such action should be taken on Remand.

The representative has also requested VA to determine whether 
the veteran is entitled to separate evaluations for each knee 
based on a showing of instability.  The Office of General 
Counsel (GC) has issued two opinions pertinent to claims of 
entitlement to higher evaluations for knee disabilities.  
These GC opinions reflect that a veteran who has x-ray 
evidence of arthritis and instability of the knee may be 
evaluated separately under Diagnostic Codes 5003 and 5257 
provided additional disability is shown.  VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  
Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261. 9-98 at paragraphs 1, 6.  A 
separate evaluation may also be granted under DC 5003 and 38 
C.F.R. § 4.59, when a veteran technically has full range of 
motion that is inhibited by pain.  9-98 at paragraphs 4, 6; 
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  In this case, it is unclear whether the veteran 
currently has arthritis of either knee.  Accordingly, during 
the examination, this matter should be clarified.

Finally, because these claims are being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of all pertinent, 
outstanding records that have not yet been secured and to 
present further argument in support of her claims.

This case is REMANDED for the following development:

1.  VA should contact the veteran and 
request her to provide the names and 
addresses of all health care providers, 
VA and private, who, since 2001, have 
treated her knee disabilities and whose 
records have not yet been secured.  After 
securing any necessary authorization, VA 
should obtain and associate with the 
claims file any outstanding medical 
evidence the veteran identifies as being 
pertinent to her claims.    

2.  Thereafter, VA should afford the 
veteran a VA examination of her knees.  
The purpose of this examination is to 
determine the current level of severity 
of the veteran's knee disabilities.  
Prior to the examination, VA should 
furnish the examiner with the veteran's 
claims file for review.  Following a 
thorough evaluation, during which all 
indicated studies and tests, including x-
rays, are conducted, the examiner should 
list all objective findings related to 
the veteran's knees and indicate the 
level of impairment caused by each knee 
disability in terms of the nomenclature 
of the rating schedule.  For instance, 
the examiner should opine whether the 
veteran has arthritis; slight, moderate 
or severe instability or subluxation; 
flexion limited to 15, 30 or 45 degrees, 
or extension limited to 5, 10, 15, 20, 30 
or 40 degrees.  Finally, the examiner 
should specify whether the veteran has 
functional loss or weakness of each knee 
due to an objective demonstration of pain 
upon movement, weakened movement, excess 
fatigability, or incoordination, and 
whether and to what extent pain could 
significantly limit her functional 
ability during flare-ups or with repeated 
use of the affected joints over a period 
of time.  The examiner should include 
detailed rationale for his opinions.

3.  Once the foregoing development is 
completed, VA should readjudicate the 
veteran's claims based on all of the 
evidence of record.  If VA denies either 
benefit sought on appeal, it should 
provide the veteran and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence she wishes to have 


considered in connection with her appeal; however, she is not 
required to act unless she is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



